DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on June 30, 3021.  Claims 21 – 40 are pending and examined below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 27, 28, 34 and 35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 9,651,391 B1 to Hayes et al. (herein after “Hayes et al. patent").
As to claims 21, 28 and 35,
the Hayes et al. patent discloses a system (see Figs. 1 and 4) comprising: 
at least one processor (see Col. 2, lns 53 – 67 and Col. 3, lns 6 – 9); and 
a non-transitory computer-readable medium comprising instructions that, when executed by the at least one processor, cause the system to (see Col. 2, lns 53 – 67 and Col. 3, lns 6 – 9): 
receive, via a processing device of a first requestor device, a first transportation request associated with a first destination (see Col. 8, lns 48 – 58 for first requestor device, first transportation request and first destination); 
determine, based on the first transportation request, a transportation route that comprises a drop-off location for the first requestor device (see Col. 8, lns 60 – 66 for determination of transportation route and drop-off location based on the first transportation request); 
during transport of the first requestor device along the transportation route, receive, from a second requestor device, a second transportation request associated with a second destination (see Col. 17, lns 6 – 10 for second requestor device, second transportation request and second destination; The “receiv[ing]” limitation can be broadly interpreted to mean the moment the “shared transport” accommodated the “first requestor device”);
determine, based on the second transportation request, a combined drop-off location for shared transport of both the first requestor device and the second requestor device (see Col. 17, lns 49 – 56 for determining a combined drop-off location for the shared transport); 
modify the transportation route to include the combined drop-off location instead of the drop-off location (see Col. 17, lns 49 – 56 for modification of the transportation route); and 
transmit, by the processing device to a driver computing device associated with a driver, navigational data to direct the driver computing device along the modified transportation route (see Col. 17, lns 49 – 56 which implies transmitting navigational data to direct the driver computing device).

As to claims 27 and 34,

the Hayes et al. patent is considered to disclose instructions that, when executed by the at least one processor, cause the system to modify the transportation route by modifying the transportation route to include a second pickup location for pickup of the second requestor device. (See Col. 17, lns 6 – 10 where “the first route and the second route share a geographical aspect” infers a second pickup locaiton.)

Allowable Subject Matter
Claims 22 – 26, 29 – 33 and 36 – 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Examiner's Note(s): The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art.  See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Preda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963).  Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art.  See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973).  Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references.  See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).

The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.   

WO 2016025926 A1discloses a transportation server 104 that can modify a route of a shared transportation service based on a particular pick-up location desired by a plurality of additional users. In some embodiments, the plurality of additional user may also desire a same drop-off location.  (See ¶148.)                                                                                                          
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY A. BUTLER whose telephone number is (313)446-6513.  The examiner can normally be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Electronic Communications
Prior to initiating the first e-mail correspondence with any examiner, Applicant is responsible for filing a written statement to the USPTO in accordance with MPEP § 502.03 II.   All received e-mail messages including e-mail attachments shall be placed into this application’s record.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3666